Title: 18th.
From: Adams, John Quincy
To: 


       Both our Sermons were from the Psalms. In the morning, LXXVIII. 52. But made his own People to go forth like sheep, and guided them in the wilderness like a flock. After Dinner XVI. 8. I have set the Lord always before me; because he is at my right hand, I shall not be moved. There are two sorts of preaching: the one, doctrinal, the other, practical. The latter is generally considered as the most useful, and I believe really is. The abstruse points of religion, have so long been disputed upon, that it is probable every argument that can be of any use on either side, has been repeatedly offered; and the preacher can do little more than give his own opinion. But of our moral duties we can never be too often reminded, and for the most part, we require to have them continually told us. Spent part of the Evening at Mr. White’s. Mr. Thaxter, Mr. T. Osgood, and the young Captain were there. Mr. Osgood, and I were very sociable together; it was the first Time, I have had any Conversation with him. I was told my friend W. Warren, had return’d from Lisbon, and arrived at Boston last Wednesday.
       Mr. White had a Vessel in at Newbury Port from the West Indies.
       Leonard goes for Cambridge to-morrow morning.
      